Citation Nr: 0216654	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran had a myocardial infarction in 1998, more 
than one year after he separated from service.  

2.  The veteran's coronary artery disease was not incurred in 
service.  


CONCLUSION OF LAW

Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a heart condition in July 1998, and there is 
no issue as to the provision of a form or completion of an 
application.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 1998, VA notified the veteran of its 
attempts to obtain private medical records identified by the 
veteran; however, the veteran was informed that it was 
ultimately his responsibility to ensure that the evidence was 
received.  He was urged to present it within 60 days of the 
date of the correspondence.  The veteran was provided a copy 
of the October 1998 rating action, which denied his claim for 
service connection and summarized the evidence then of 
record.  

The September 1999 statement of the case and supplemental 
statements of the case dated in December 1999 and June 2000 
identified the evidence then of record.  A personal hearing 
dated in April 2000 included discussions regarding evidence 
that the veteran needed to substantiate his claim.  

In the March 2001 Remand, the Board noted evidence that may 
be pertinent to the veteran's claim and issued directives to 
obtain that evidence.  In April 2001, VA notified the veteran 
of VA's and his responsibilities and duty to assist in 
providing and obtaining evidence to support the veteran's 
claim in accordance with the VCAA.  Specifically, the veteran 
was informed that it was VA's responsibility to assist him in 
obtaining evidence to support his claim including medical 
records, employment records, or records from other Federal 
agencies.  In addition, the veteran was informed that it was 
his responsibility to provide the following:  evidence 
showing continuous existence of his coronary artery disease 
since discharge from service and any existing residuals; 
evidence of medical relationship between the veteran's 
current disorder and service; a release identifying the date 
of an examination and address of the employer or examination 
provider for a Chrysler Corporation employment physical; 
information regarding VA and private healthcare providers who 
treated him for any cardiovascular disorder, and a sworn 
statement from his former spouse attesting to her personal 
observation of signs of cardiac disability exhibited by the 
veteran (and the time frame within which she observed such 
signs).  In a July 2002 supplemental statement of the case, 
the veteran was advised of the evidence of record and the 
laws and regulations pertinent to his claim.  VA's and the 
veteran's duty to assist were reiterated.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim, and of the 
respective responsibilities with respect to obtaining or 
presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran's service medical 
records and Social Security Administration (SSA) records 
pertinent to the matter at issue are of record.  VA medical 
records through 1998 are of record, and private medical 
records relating to his 1998 myocardial infarction are of 
record.  While it is possible that more recent treatment 
records exist, the pertinent issue in this case is whether an 
established diagnosis might be related to active service 
almost 30 years prior to diagnosis.  The existence of a 
current disability is not in issue, and any failure to obtain 
more recent treatment records is, at most, harmless error.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  VA afforded the veteran an examination 
in October 1998.  The examination report contained adequate 
clinical findings and diagnoses pertinent to the claim at 
issue.  Pursuant to the March 2001 Remand, the veteran was 
scheduled for examination and opinion regarding his claim.  
However, the veteran failed to appear for that examination.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  

In March 2001, the Board remanded this matter to the RO for 
additional development to include scheduling the veteran for 
a VA examination for an opinion regarding the etiology of the 
veteran's heart disease.  In statement in support of claim 
dated in May 2001, the veteran's representative indicated 
that he was unable to contact the veteran.  The record shows 
that the veteran failed to report for a VA examination that 
was scheduled in May 2002 and that several efforts were made 
to contact the veteran including telephone calls and 
appointment letters.  It was noted that an appointment letter 
was returned as undeliverable.  A report of contact dated in 
July 2002 reflects that multiple attempts to contact the 
veteran were unsuccessful.  The veteran has not notified VA 
of a change of address.

The Board is satisfied that all reasonable efforts have been 
attempted to contact the veteran.  The Board further notes 
that the veteran was provided an opportunity to submit 
additional evidence to support his claim.  Thus, under the 
circumstances of this case, the RO has satisfied the Remand 
requirements.  As discussed previously, VA has satisfied its 
duties to notify and assist the veteran in this case.  
Therefore, further development and further expending of the 
VA's resources is not warranted.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 3.655 
(2002).  In this matter, the veteran has not provided VA or 
his representative any information as to where he can be 
located or regarding his failure to appear for scheduled VA 
examinations.  As such, the Board will adjudicate this matter 
based on the evidence now of record.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Certain diseases, including cardiovascular diseases, 
may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).   

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a coronary artery 
disease as a result of service.  

Service medical records dated in September 1967 reflect that 
the veteran was treated aboard the USS SANCTUARY for sharp 
discomfort over his left lower anterior thorax on the day of 
admission.  The admission diagnosis was fever undetermined 
origin.  The veteran denied having any associated hemoptysis, 
dyspnea or cough.  There was no history of chest trauma.  On 
physical examination, vital signs were normal.  Studies 
including chest X-rays and an electrocardiogram were normal.  
The discharge diagnosis was splenomegaly, etiology 
undetermined.  The veteran's symptoms rapidly subsided with 
hospitalization and treatment.  Subsequent service medical 
records including the report of the April 1969 separation 
examination are negative for complaints, finding, or 
diagnoses pertaining to a heart disorder.  

Post service medical records reflect that the veteran was 
first seen for and diagnosed as having a myocardial 
infarction at a private facility in June 1998. Subsequent 
private and VA medical records reflect that the veteran 
continued to be seen and treated for heart disorder.  In the 
latter part of June 1998, the veteran was hospitalized at a 
VA facility for a disorder unrelated to the veteran's heart 
disorder.  The diagnoses included coronary artery disease, 
status post stent insertion and history of a recent cardiac 
arrest and resuscitation.  A VA X-ray of the chest dated in 
July 1998 showed that the heart was normal.  

The report of a VA examination dated in October 1998 reflects 
that the veteran was treated for chest pain in service, that 
he has a history of angina and dyspnea, and that he had a 
heart attack in 1997.  At the conclusion of a physical 
examination, the examiner diagnosed the veteran as having 
history of coronary artery disease and history of myocardial 
infarction.  

As the evidence establishes that the veteran has coronary 
artery disease, the issue in this matter is whether the 
disorder is related to service.  This is a medical question 
that requires a medical opinion.  

In support of his claim the veteran has submitted statements 
from fellow servicemen dated in August and September 1999.  
These affiants attest to having served with the veteran and 
indicated that the veteran had chest pains and heart problems 
for which he was treated.  

The veteran testified at a personal hearing in April 2000 
that he had chest pain and shortness of breath while in 
service and that he had an episode of collapsing and passing 
out.  The veteran, essentially, stated that his heart 
disorder is related to incidents in service.  

While the veteran and his associates may attest to symptoms 
that the veteran experienced in service, they are not 
competent to draw an etiological relationship between the 
veteran's current heart disorder and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
evidence or assertions that the witnesses are medically 
trained.  Thus, their personal beliefs that a relationship 
exists between the veteran's heart disorder and his military 
service cannot serve to prove that the disability was 
incurred in or aggravated by service.  

The Board notes that the evidence includes a response from 
the Social Security Administration (SSA) dated in July 2002 
indicating that the veteran was awarded SSA disability 
benefits for myocardial infarction.  However, these records 
do not provide any evidence to show or suggest that the 
veteran's disorder was caused by service.  The Board notes 
that the medical records upon which SSA based its award were 
not available.   

Having reviewed the evidence of record, the Board finds that 
there is no competent medical opinion relating the veteran's 
coronary artery disease to service.  In the absence of such, 
service connection is not warranted on a direct basis.  

The veteran is not entitled to service connection for 
coronary artery disease on the one-year presumptive basis 
either.  The evidence establishes that the veteran was first 
diagnosed as having a heart disorder in 1998, over 30 years 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Having reviewed the medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for coronary 
artery disease.  Because the evidence is not evenly balanced, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for coronary artery disease is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

